UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-152608 MMEX RESOURCES CORPORATION (Exact name of Issuer as specified in its charter) Nevada 26-1749145 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3616 Far West Blvd. #117-321 Austin, Texas 78731 855-880-0400 (Address of principal executive offices, including zip code) (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of January 30, 2017, there were 906,923,522 shares of common stock, $0.001 par value, issued and outstanding. MMEX RESOURCES CORPORATION TABLE OF CONTENTS QUARTER ENDED JULY 31, 2015 PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 2 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements The accompanying condensed consolidated financial statements of MMEX Resources Corporation and subsidiaries (the “Company”) are unaudited and have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the condensed consolidated financial statements contain all material adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. Operating results and cash flows for any interim period are not necessarily indicative of the results that may be expected for other interim periods or the full fiscal year. These condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K for the year ended April 30, 2015 filed with the Securities and Exchange Commission (“SEC”). 3 Table of Contents MMEX RESOURCES CORPORATION Condensed Consolidated Balance Sheets July 31,2015 April 30,2015 (Unaudited) Assets Current assets: Cash $ $ Deferred loan costs – short term - Total current assets Property and equipment, net Other assets: Deposits Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accounts payable – related party - Accrued expenses Accrued expenses – related party Notes payable, currently in default Convertible notes payable, net of discount of $0 and $0 at July 31, 2015 and April 30, 2015, respectively, currently in default Convertible preferred stock, currently in default Derivative liabilities - Convertible notes payable – related party, net of discount of $0 and $17 at July 31, 2015 and April 30, 2015, respectively, currently in default - Preferred stock – mandatory redemption right, net of discount of $0 and $375,600 at July 31, 2015 and April 30, 2015, respectively - Total current liabilities Commitments and contingencies Stockholders’ deficit: Common stock; $0.001 par value, 1,000,000,000 shares authorized, 57,148,313 and 57,188,313 shares issued and outstanding at July 31, 2015 and April 30, 2015, respectively Common stock payable Additional paid-in capital Non-controlling interest ) ) Accumulated (deficit) ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents MMEX RESOURCES CORPORATION
